Judgment, Supreme Court, Bronx County (Daniel Sullivan, J.), rendered January 7, 1991, convicting defendant, after a jury trial, of two counts of murder in the second degree, and sentencing him to two consecutive terms of 15 years to life, unanimously affirmed.
Whether the existence of probable cause to arrest defendant is questionable given the absence of any evidence at the suppression hearing showing that the building resident who implicated defendant was reliable (see, People v Bigelow, 66 NY2d 417), it is clear that notwithstanding the temporal proximity of the arrest and defendant’s confession, any causal connection between any allegedly unlawful police conduct and the confession was attenuated by the absence of any demonstrated improper motive by the police and the congenial circumstances that prevailed upon defendant’s arrest, i.e., he was permitted to return to his home and eat a meal cooked by his mother as the officers waited patiently nearby, he was not restrained, no attempt was made to interrogate him or interfere in his interaction with his family until after the meal and no weapons were drawn (compare, People v Conyers, 68 NY2d 982). We have considered defendant’s remaining contentions, including those raised in his pro se brief, and find them to be without merit. Concur — Rosenberger, J. P., Wallach, Kupferman, Ross and Tom, JJ.